DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on April 05, 2021.  Clams 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20, 21, 22 & 23 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 12 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 8,505,795 B2) to Dunn.
Regarding claim 1, Dunn discloses the removable attachment means (15) comprising an attachment panel (i.e. Wedge Portion of (15) in Figure 1) with an angled for secure and removable attachment within the gap formed between an adjustable steering column and the dashboard of the motor vehicle (See Figures 2 & 4); 
the support means (18) adapted for temporary attachment of the portable device (19), whereby the portable device (19) can be temporarily secured (i.e. VELCRO / Hook & Loop Fasteners) to the support means (18) for use; and 
the pivotal hinge (17) connecting the removable attachment means (15) to the support means (18) (See Figure 3), wherein the pivotal hinge (17) defines the stowed position (i.e. Left or Right Tilted Position in Figure 3) and an operational position (i.e. Forward Center Position in Figures 1, 2, 3 & 4) for the support means (18) with respect to the attachment panel (i.e. Wedge Portion of (15) in Figure 1), 
wherein the support means (18) and portable device (19) when in the stowed position (i.e. Tilted Position in Figure 3) provides an unobstructed view of the instrument panel (20) on the motor vehicle during use, and 
wherein when in the operational position (i.e. Forward Center Position in Figures 1, 2, 3 & 4) the support means (18) and attached portable device (19) are positioned in front of the instrument panel (20) and orients the portable device (19) to face the user (See Figures 1 – 4).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

adapted to support one or more foam pads (i.e. Memory Foam) See Column 3, lines 28 – 33).  

Regarding claim 6, Dunn discloses wherein the angled section (i.e. Sloped Portion of Wedge in Figures 1 & 2) is adapted to extend through the vertical channel portion of the gap between the steering column and the dashboard (40) during use (See Figures 2 & 5).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 7, Dunn discloses wherein the angled section (i.e. Sloped Portion of Wedge in Figures 1 & 2) is adapted to extend the pivotal hinge (17) above the upper surface of the steering column during use (See Figure 5).
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 12, Dunn discloses the removable attachment means (15) designed for removable attachment in the gap (See Figure 2) formed between steering adapted to rest on an upper surface of the lower dashboard (20) and is conformable (i.e. Wedge Shape with Memory Foam) to the gap for securing the device holder in place (See Column 3, lines 29 – 33) (See Figure 2); 
the support means (18) defining the support panel (i.e. VELCRO / Hook & Loop Fasteners) for temporary placement of a portable device (19) on the support panel (i.e. VELCRO / Hook & Loop Fasteners), whereby the smartphone (19) can rest against the support panel (i.e. VELCRO / Hook & Loop Fasteners) during use (See Figures 1 & 2); and 
the pivotal hinge (17) connecting the removable attachment means (15) to the support means (18), wherein the support means (18) is pivotal to the stowed position (i.e. Left or Right Tilted Position in Figure 3) and an operational position (See Figure 1); 
wherein the support means (18) and portable device (19) in the operational position (i.e. Forward Center Position in Figures 1, 2, 3 & 4) are positioned upright in front of an instrument panel (20) on the motor vehicle, and 
wherein the support means (18) and portable device (19) in the stowed position (i.e. Left or Right Tilted Position in Figure 3) are positioned to provide a user with an unobstructed view of the instrument panel (20) (See Figures 2 & 4).
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21, Dunn discloses the attachment panel (i.e. Wedge Portion of (15) in Figure 1) is adapted to be compressed (i.e. via Memory Foam) by the adjustable steering column against the dashboard and the angled section adapted to extend beyond the gap, whereby the adjustable steering column can be moved to press the main body against the dashboard to securely and removably attached the device holder to the motor vehicle.
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn in view of (U.S. Patent Publication Number 2016 / 0236626 A1) to Yialamas.
Regarding claim 2, Dunn discloses wherein the support means (18) further includes hook and loop connectors for temporary attachment of the portable device (10).  
	However, Dunn does not disclose one or more magnetic connections.
Yialamas teaches the device holder including one or more magnetic connectors (i.e. (30 or 48) in Figures 1 & 3) for temporary attachment of the portable device (12 & 16).
	It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make one or more magnetic connections of Yialamas with the device holder system of Dunn in order to provide quick, easy and reliable attachment.

Regarding claim 20, Dunn does not disclose wherein the support means (18) comprises one or more magnetic connectors.

	It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make one or more magnetic connections of Yialamas with the device holder system of Dunn in order to provide quick, easy and reliable attachment.

Claims 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn in view of (U.S. Patent Number 9,889,800 B1) to Fan.
Regarding claim 5, Dunn does not disclose wherein the attachment panel comprises the center attachment arm, a left and right attachment arms and at least one biasing spring tending to bias the center attachment arm away from the left and/or right attachment arms.  
Fan teaches the attachment panel (i.e. 112, Left (111) & Right (111) in Figure 1) comprises the center attachment arm (112), the left and right attachment arms (i.e. Left & Right (111) in Figure 1) and at least one biasing spring tending to bias (i.e. θ Angle Arrow in Figure 1) the center attachment arm (112) from the left and / or right attachment arms (i.e. Left & Right (111) in Figure 1) for the purpose of providing additional friction force (See Column 3, lines 20 – 42).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the attachment panel comprises the center 

Regarding claim 17, Dunn as modified by Fan discloses wherein the conformable structure comprises the base plate (11) with the weighted structure (111 & 112) designed to engage the gap (41), wherein the base plate (11) is adapted to rest on the lower dashboard (40) (See Figure 5).  
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn
Regarding claim 9, Dunn discloses wherein the angled section is adapted to extend the pivot hinge (17) above the upper surface of the steering column during use.
However, Dunn does not explicitly disclose wherein the angle section (i.e. Wedge Portion of (15) in Figure 1) is angled at between ninety and one hundred sixty degrees with respect to the main body of the attachment panel (18).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angle section (i.e. Wedge Portion of (15) in ninety and one hundred sixty degrees with respect to the main body of the attachment panel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn in view of (U.S. Patent Number 9,749,002 B1) to Fan.
Regarding claim 10, Dunn does not disclose the retractable arms tending to retract toward each other and designed to grip opposite edges of the portable device and hold the portable device securely in place on the device holder during use.
Fan ‘002 teaches the support means (1) comprises two retractable arms (2 & 3) tending to retract toward each (i.e. See Arrow Direction in Figure 1) other and designed to grip opposite edges of the portable device (8) and hold the portable device (8) securely in place on the device holder during use (See Figures 1 & 7A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the retractable arms tending to retract toward each other and designed to grip opposite edges of the portable device and hold the portable device securely in place on the device holder during use as taught by Fan ‘002 with the device holder system of Dunn in order to adequately accommodate and secure various size of portable devices.


.

Claims 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn in view of (U.S. Patent Publication Number 2017 / 0267188 A1) to Wilkinson.
Regarding claim 14, Dunn does not disclose wherein the conformable structure comprises the conformable bag designed to engage the gap formed between the steering column and lower dashboard. 
Wilkinson teaches the conformable structure comprises the conformable bag (i.e. Inflatable Bladder) designed to engage the gap (See Paragraphs 0027 – 0031) (See Figure 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the removable attachment means comprising the conformable bag designed to engage the gap as taught by Wilkinson with the device holder system of Dunn in order to accommodate various size gap spaces.

Regarding claim 18, Dunn as modified by Wilkinson discloses wherein the conformable structure comprises the conformable weighted bag (24 & 60) designed to engage the gap (i.e. Space), wherein the conformable weighted bag 24 & 60) covers more than half the underside of the removable attachment means (12) (See Figure 8).
  
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 8,505,795 B2) to Dunn in view of (U.S. Patent Number 4,776,553) to Kobayashi.
Regarding claim 15, Dunn does not disclose wherein the support means comprises the front support panel and the rear support panel, wherein the front and rear support panels are connected by the second hinge, wherein the stowed position is defined by the front and rear support panels folded flat against one another.
Kobayashi teaches the support means (20 & 21) comprises the front support panel (20) and the rear support panel (21), wherein the front and rear support panels (20 & 21) are connected by the second hinge (15, 18, 19 & 22) (See Figures 1 & 3), wherein the stowed position is defined by the front and rear support panels (20 & 21) folded flat against one another (See Figures 7B, 8A & 8C) for the purpose of positioning the portable device to any desired angle.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support means comprises the front support panel and the rear support panel, wherein the front and rear support panels are connected by the second hinge, wherein the stowed position is defined by the front and rear support panels folded flat against one another as taught by Kobayashi with the device holder system of Dunn in order to enhance positioning the portable device at any desired angle.

Regarding claim 16, Dunn as modified by Kobayashi discloses wherein the pivotal hinge (15, 18, 19 & 22) is the living hinge.  

Allowable Subject Matter
Claims 22 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 05, 2021 have been fully considered but they are not persuasive. 

Applicant argues, Dunn is missing and does not teach the following limitations from the amended Claim 1:
1.) “a removable attachment means comprising an attachment panel with an angled section for secure and removable attachment within a gap formed between an adjustable steering column and a dashboard of a motor vehicle;...”
2.) “wherein the pivotal hinge defining a stowed position…”
3.) “wherein the support means and portable device when in the stowed position provides an unobstructed view of an instrument panel on the motor vehicle during use,…”
Specifically, Dunn does not have a position that could be reasonably called “a stowed position”, and would NOT provide “an unobstructed view of the instrument panel”.


Claim 1 further recites: “a device holder, comprising a removable attachment means “for” secure and removable attachment within a gap formed between an adjustable steering column and a dashboard of a motor vehicle.”
The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Based on the intended use of recitation, the gap; the adjustable steering column and the dashboard of the motor vehicle are not positively claimed and the device holder comprising the removable attachment means ONLY needs to be capable of performing the intended use function.
The wedge angled shaped flaps (13) of Dunn are capable of performing the intended use of securing and removably attaching the device holder within a gap formed between an adjustable steering column and a dashboard of a motor vehicle.
2.) Dictionary.com defines the term “stow” as: “to put in the proper place or condition when not in use.”
capable of pivoting to the left or the right (i.e. proper place) and “stowed” when the device holder is not in use by the user.
3.)  Lastly, based on the model type and the size of the vehicle (i.e. SUV / Truck), the device holder of Dunn is capable of having an unobstructed view of an instrument panel on the motor vehicle during use when the wedge shape flaps (13) are capably secured within the gap space between an adjustable steering column and the vehicle dash board, since vehicle dashboards and the vehicle adjustable steering columns are NOT uniform from vehicle to vehicle and would have different shapes and / or design gaps.
Therefore, given the broadest reasonable interpretation, Dunn meets the structural limitations as set forth in Claim 1.  Therefore, the rejection is maintained.

Applicant argues, prior art of record Dunn in view of Fan ‘800 does not appear to even consider mounting a holder to the gap formed between a steering column and a dashboard.
Claim 17 recites: “the conformable structure comprises the base plate with the weighted structure designed to engage the gap, wherein the base plate is “adapted” to rest on the lower dashboard.”  
The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Fan discloses wherein the conformable structure comprises the base plate (11) with the weighted structure (111 & 112) designed to engage the gap (41), wherein the base plate (11) is adapted to rest on the lower dashboard (40) (See Figure 5).  
Furthermore, Dunn and Fan references BOTH deal with device holders and it is within the level of ordinary skill to pick and choose between known device holders features absent a showing of unexpected results.  See MPEP 2143(I)(A)+(B).
Therefore, given the broadest reasonable interpretation, Dunn in view of Fann ‘800 meet the structural limitations as set forth in Claim 17.  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734